 

Exhibit 10.11

 

WASTE CONNECTIONS, INC.

2014 INCENTIVE AWARD PLAN

 

1.PURPOSE.

 

The purpose of the Plan is to provide a means for the Company and any
Subsidiary, through the grant of Nonqualified Stock Options, Warrants,
Restricted Stock, Restricted Stock Unit awards, Performance Awards, Dividend
Equivalent awards and Stock Payment awards to selected Employees (including
officers), Directors and Consultants, to attract and retain persons of ability
as Employees, Directors and Consultants, and to motivate such persons to exert
their best efforts on behalf of the Company and any Subsidiary. This Plan is
hereby amended and restated effective July 24, 2018.

 

2.DEFINITIONS.

 

(a)          “Administrator” means the entity that conducts the general
administration of the Plan as provided in Section 4. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 4(f), or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

 

(b)          “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.

 

(c)          “Applicable Law” means any applicable law, including without
limitation: (i) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (ii) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (iii) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

 

(d)          “Award” means an Option, a Warrant, a Restricted Stock award, a
Restricted Stock Unit award, a Performance Award, a Dividend Equivalents award
or a Stock Payment award, which may be awarded or granted under the Plan
(collectively, “Awards”).

 

(e)          “Award Agreement” means any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

 

(f)           “Award Limit” means with respect to Awards that shall be payable
in Shares or in cash, as the case may be, the respective limit set forth in
Section 3(b).

 

(g)          “Board” means the Company’s Board of Directors.

 

(h)          “Change in Control” means:

 

 1 

 

  

(i)          any reorganization, liquidation or consolidation of the Company, or
any merger or other business combination of the Company with any other
corporation, other than any such merger or other combination that would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such transaction;

 

(ii)         any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, of the assets of
the Company;

 

(iii)        a transaction or series of related transactions in which any
“person” (as defined in Section 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of fifty percent (50%) or more of the Company’s outstanding
voting securities; or

 

(iv)        during any period of two consecutive years, individuals who at the
beginning of such period constituted the entire Board shall cease for any reason
to constitute at least one-half of the membership thereof unless the election,
or the nomination for election by the Company’s stockholders, of each new
director was approved by a vote of at least one-half of the directors then still
in office who were directors at the beginning of the period.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. Notwithstanding
the foregoing, if a Change in Control constitutes a payment event with respect
to any portion of an Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
subsection (i), (ii), (iii) or (iv) with respect to such Award (or portion
thereof) must also constitute a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5) to the extent required by Section
409A. The Committee shall have full and final authority, which shall be
exercised in its sole discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

 

(i)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder.

 

(j)           “Committee” means the Compensation Committee of the Board, or
another committee or subcommittee of the Board or the Compensation Committee,
appointed as provided in Section 4(a).

 

(k)          “Company” means Waste Connections, Inc., a corporation existing
under the Business Corporations Act (Ontario).

 

(l)           “Consultant” means any person, including an advisor, engaged by
the Company or a Subsidiary to render consulting services and who is compensated
for such services; provided, that such person qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement; and, provided, further, that the
term “Consultant” shall not include Directors.

 

 2 

 

  

(m)         “Continuous Status as an Employee, Director or Consultant” means the
individual’s employment as an Employee or relationship as a Consultant is not
interrupted or terminated, or, in the case of a Director who is not an Employee,
the term means the Director remains a Director of the Company. The Board, in its
sole discretion, may determine whether Continuous Status as an Employee,
Director or Consultant shall be considered interrupted in the case of (i) any
leave of absence approved by the Board, including sick leave, military leave or
any other personal leave, or (ii) transfers between locations of the Company or
between the Company and a Subsidiary or their successors.

 

(n)          “Covered Employee” means any Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

 

(o)          “Director” means a member of the Company’s Board.

 

(p)          “Disability” means permanent and total disability within the
meaning of Section 422(c)(6) of the Code.

 

(q)          “Dividend Equivalent” means a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 11(b).

 

(r)           “DRO” means a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

 

(s)          “Effective Date” means the date the Plan is approved by the Board,
subject to the approval of the Plan by the Company’s stockholders.

 

(t)           “Eligible Individual” means any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.

 

(u)          “Employee” means any person employed by the Company or any
Subsidiary of the Company. Any officer of the Company or a Subsidiary is an
Employee. A Director is not an Employee unless he or she has an employment
relationship with the Company or a Subsidiary in addition to being a Director.
Service as a Consultant shall not be sufficient to constitute “employment” by
the Company.

 

(i)           “Equity Restructuring” means a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Stock (or other securities) and causes a change
in the per-share value of the Stock underlying outstanding Awards.

 

(v)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

(w)         “Fair Market Value” means, as of any date, the value of Stock
determined as follows:

 

 3 

 

  

(i)          If the Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for the Stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the market trading day of the date of determination, or, if the date
of determination is not a market trading day, the last market trading day prior
to the date of determination, in each case as reported in The Wall Street
Journal or such other sources as the Board deems reliable;

 

(ii)         If the Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Stock on the market trading
day of the date of determination, or, if the date of determination is not a
market trading day, the last market trading day prior to the date of
determination; or

 

(iii)        In absence of an established market for the Stock, the Fair Market
Value thereof shall be determined in good faith by the Board.

 

(x)           “Non-Employee Director” means a Director of the Company who is not
an Employee.

 

(y)          “Nonqualified Stock Options” means Options that are not intended to
qualify as incentive stock options within the meaning of Section 422 of the
Code.

 

(z)           “Option Agreement” means a written certificate or agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant. Each Option Agreement shall be subject to the terms and
conditions of the Plan that apply to Options.

 

(aa)        “Optionee” means an Employee, Director or Consultant who holds an
outstanding Option.

 

(bb)        “Options” means Nonqualified Stock Options.

 

(cc)        “Participant” means a person who has been granted an Award.

 

(dd)        “Performance Award” means a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 11(a).

 

(ee)        “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

 

(ff)          “Performance Criteria” means the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:

 

 4 

 

  

(i)          The Performance Criteria that shall be used to establish
Performance Goals are limited to the following: (i) net earnings (either before
or after one or more of the following: (A) interest, (B) taxes, (C) depreciation
and (D) amortization), expressed in dollars or as a percent of revenues; (ii)
gross or net sales or revenue; (iii) net income (either before or after taxes);
(iv) adjusted net income; (v) operating earnings or profit; (vi) cash flow
(including, but not limited to, cash flow from operating activities and free
cash flow); (vii) return on assets; (viii) return on invested capital; (ix)
return on stockholders’ equity; (x) total stockholder return; (xi) return on
sales; (xii) gross or net profit margin or operating margin; (xiii) costs; (xiv)
expenses; (xv) working capital; (xvi) earnings per share; (xvii) adjusted
earnings per share; (xviii) price per share; (xix) regulatory body approval for
commercialization of a product; (xx) implementation or completion of critical
projects; (xxi) market share; (xxii) economic value; (xxiii) gross profit;
(xxiv) net cash provided by operating activities as a percentage of revenue;
(xxv) customer satisfaction; (xxvi) safety performance; (xxvii) compound annual
growth rate or (xxviii) total debt, interest expense, or total capital, any of
which may be utilized in combination or measured either in absolute terms or as
compared to any incremental increase or decrease or as compared to results of a
peer group or to market performance indicators or indices or to historic
results.

 

(ii)        The Administrator, in its sole discretion, may provide that one or
more objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; (xix) items related to commodities prices and fuel costs; (xx)
items related to organized labor efforts; (xxi) items related to relocation of
corporate offices or (xxii) items relating to any other unusual or nonrecurring
events or changes in Applicable Law, accounting principles or business
conditions. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.

 

(gg)        “Performance Goals” means, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards.

 

 5 

 

  

(hh)        “Performance Period” means one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, an Award.

 

(ii)          “Performance Stock Unit” means a Performance Award awarded under
Section 11(a) which is denominated in units of value including dollar value of
Shares.

 

(jj)          “Permitted Transferee” means, with respect to a Participant, any
“family member” of the Participant, as defined in the instructions to Form S-8
under the Securities Act, after taking into account Applicable Law.

 

(kk)        “Plan” means this 2014 Incentive Award Plan, as it may be amended
and restated from time to time.

 

(ll)          “Program” means any program adopted by the Administrator pursuant
to the Plan containing the terms and conditions intended to govern a specified
type of Award granted under the Plan and pursuant to which such type of Award
may be granted under the Plan.

 

(mm)      “Restricted Stock” means Stock awarded under the Plan in accordance
with the terms and conditions set forth in Section 7.

 

(nn)        “Restricted Stock Agreement” means a written certificate or Award
Agreement between the Company and a Restricted Stock Participant evidencing a
Restricted Stock Award. Each Restricted Stock Agreement shall be subject to the
terms and conditions of the Plan that apply to Restricted Stock.

 

(oo)        “Restricted Stock Award” means shares of Restricted Stock awarded
pursuant to the terms and conditions of the Plan.

 

(pp)        “Restricted Stock Unit” means a contractual right to receive Stock
under the Plan upon the attainment of designated performance milestones or the
completion of a specified period of employment or service with the Company or
any Subsidiary or upon a specified date or dates following the attainment of
such milestones or the completion of such service period.

 

(qq)        “Restricted Stock Unit Agreement” means a written agreement between
the Company and a Restricted Stock Unit Participant evidencing a Restricted
Stock Unit Award. Each Restricted Stock Unit Agreement shall be subject to the
terms and conditions of the Plan that apply to Restricted Stock Units.

 

(rr)          “Restricted Stock Unit Award” means an award of Restricted Stock
Units made pursuant to the terms and conditions of the Plan.

 

(ss)         “Restriction Period” means a time period, which may or may not be
based on Performance Goals and/or the satisfaction of vesting provisions (which
may depend on the Continuous Status as an Employee, Director or Consultant of
the applicable Restricted Stock Participant), that applies to, and is
established or specified by the Administrator at the time of, each Restricted
Stock Award.

 

 6 

 

  

(tt)          “Rule 16b-3” means Rule 16b-3 under the Exchange Act or any
successor to Rule 16b-3, as amended from time to time.

 

(uu)        “Securities Act” means the Securities Act of 1933, as amended.

 

(vv)        “Shares” means shares of Stock.

 

(ww)      “Stock” means the Common Stock of the Company.

 

(xx)         “Stock Payment” means (a) a payment in the form of Shares, or (b)
an option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 11.

 

(yy)        “Substitute Award” means an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Warrant.

 

(zz)         “Subsidiary” means any corporation that at the time an Award is
granted under the Plan qualifies as a subsidiary of the Company under the
definition of “subsidiary corporation” contained in Section 424(f) of the Code,
or any similar provision hereafter enacted.

 

(aaa)      “Warrant” means the warrants awarded under the Plan in accordance
with the terms and conditions set forth in Section 6.

 

(bbb)     “Warrant Agreement” means a written certificate or agreement between
the Company and a Participant evidencing the terms and conditions of an
individual Warrant grant. Each Warrant Agreement shall be subject to the terms
and conditions of the Plan that apply to Warrants.

 

3.SHARES SUBJECT TO THE PLAN.

 

(a)Stock Available for Awards.

 

(i)          Subject to Sections 3(a)(ii) and 11(a), the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan is
3,250,000.

 

(ii)         Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the Shares authorized for grant under
Section 3(a)(i) and shall not be available for future grants of Awards: (A)
Shares tendered by a Participant or withheld by the Company in payment of the
exercise price of an Option or purchase price of a Warrant; (B) Shares tendered
by the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award; and (C) Shares purchased on the open market
with the cash proceeds from the exercise of Options or Warrants. Any Shares
repurchased by the Company under Section 7(b) at the same price paid by the
Participant so that such Shares are returned to the Company shall again be
available for Awards. The payment of Dividend Equivalents in cash in conjunction
with any outstanding Awards shall not be counted against the Shares available
for issuance under the Plan.

 

 7 

 

  

(iii)        Substitute Awards shall not reduce the Shares authorized for grant
under the Plan. Additionally, in the event that a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan;
provided that Awards using such available Shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not employed by or providing services to the Company or its
Subsidiaries immediately prior to such acquisition or combination.

 

(b)          Annual Award Limit. Notwithstanding any provision in the Plan to
the contrary, and subject to Section 12, the maximum aggregate number of Shares
with respect to one or more Awards that may be granted to any one person during
any calendar year shall be 500,000, the maximum aggregate number of Shares with
respect to Options that may be granted to any one person during any calendar
year shall be 500,000, the maximum aggregate number of Shares with respect to
Warrants that may be granted to any one person during any calendar year shall be
250,000 and the maximum aggregate amount of cash that may be paid in cash to any
one person during any calendar year with respect to one or more Awards payable
in cash shall be $7,500,000. Notwithstanding the foregoing and subject to
Section 12, the maximum aggregate number of Shares with respect to one or more
Awards that may be granted to any Non-Employee Director during any calendar year
shall be 25,000 Shares.

 

(c)          Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.

 

4.ADMINISTRATION.

 

(a)          Administrator. The Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein). To the
extent necessary to comply with Rule 16b-3 of the Exchange Act, and with respect
to Awards that are intended to be Performance-Based Compensation, including
Options or Warrants, then the Committee (or another committee or subcommittee of
the Board assuming the functions of the Committee under the Plan) shall take all
action with respect to such Awards, and the individuals taking such action shall
consist solely of two or more Non-Employee Directors appointed by and holding
office at the pleasure of the Board, each of whom is intended to qualify as both
a “non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule and an “outside director” for purposes of Section 162(m) of the
Code. Additionally, to the extent required by Applicable Law, each of the
individuals constituting the Committee (or another committee or subcommittee of
the Board assuming the functions of the Committee under the Plan) shall be an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
Notwithstanding the foregoing, any action taken by the Committee shall be valid
and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 4(a) or otherwise provided in any charter
of the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment. Committee members may resign at any time by delivering written
or electronic notice to the Board. Vacancies in the Committee may only be filled
by the Board. Notwithstanding the foregoing, (a) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to Awards granted to Non-Employee Directors and, with
respect to such Awards, the terms “Administrator” and “Committee” as used in the
Plan shall be deemed to refer to the Board and (b) the Board or Committee may
delegate its authority hereunder to the extent permitted by Section 4(f).

 

 8 

 

  

(b)          Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Participant that is
the subject of any such Program or Award Agreement are not affected adversely by
such amendment, unless the consent of the Participant is obtained or such
amendment is otherwise permitted under Section 9(k) or Section 17(h). Any such
grant or award under the Plan need not be the same with respect to each
Participant. In its sole discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act or
any successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

 

(c)          Action by the Committee. Unless otherwise established by the Board
or in any charter of the Committee, a majority of the Committee shall constitute
a quorum and the acts of a majority of the members present at any meeting at
which a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

(d)          Authority of Administrator. Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:

 

(i)          Designate Eligible Individuals to receive Awards;

 

(ii)         Determine the type or types of Awards to be granted to each
Eligible Individual;

 

(iii)        Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;

 

 9 

 

  

(iv)        Determine the terms and conditions of any Award granted pursuant to
the Plan, including, but not limited to, the exercise price, grant price,
purchase price, any Performance Criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;

 

(v)         Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 

(vi)        Prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(vii)       Decide all other matters that must be determined in connection with
an Award;

 

(viii)      Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

 

(ix)         Interpret the terms of, and any matter arising pursuant to, the
Plan, any Program or any Award Agreement;

 

(x)          Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan; and

 

(xi)         Accelerate wholly or partially the vesting or lapse of restrictions
of any Award or portion thereof at any time after the grant of an Award, subject
to whatever terms and conditions it selects and Section 12.

 

(e)          Decisions Binding. The Administrator’s interpretation of the Plan,
any Awards granted pursuant to the Plan, any Program, any Award Agreement and
all decisions and determinations by the Administrator with respect to the Plan
are final, binding and conclusive on all parties.

 

(f)           Delegation of Authority. To the extent permitted by Applicable
Law, the Board or Committee may from time to time delegate to a committee of one
or more members of the Board or one or more officers of the Company the
authority to grant or amend Awards or to take other administrative actions
pursuant to this Section 4; provided, however, that in no event shall an officer
of the Company be delegated the authority to grant awards to, or amend awards
held by, the following individuals: (a) individuals who are subject to Section
16 of the Exchange Act, (b) Covered Employees or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) of
the Code and other Applicable Law. Any delegation hereunder shall be subject to
the restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 4(f) shall serve in such capacity at the pleasure of the
Board and the Committee.

 

 10 

 

  

(g)          Modification of Terms and Conditions through Employment or
Consulting Agreements. Notwithstanding the provisions of any Award Agreement,
any modifications to the terms and conditions of any Award permitted by Section
4(b) with respect to any Employee or Consultant may be effected by including the
modification in an employment or consulting agreement between the Company or a
Subsidiary and the Participant or any separation benefits plan sponsored by the
Company or a Subsidiary which covers an Employee.

 

5.TERMS AND CONDITIONS OF OPTIONS.

 

Each Option granted shall be evidenced by an Option Agreement in substantially
the form as may be approved by the Administrator. Each Option Agreement shall
include the following terms and conditions and such other terms and conditions
as the Administrator may deem appropriate:

 

(a)          Option Term. Each Option Agreement shall specify the term for which
the Option thereunder is granted and shall provide that such Option shall expire
at the end of such term. The Administrator may extend such term; provided that
the term of any Option, including any such extensions, shall not exceed ten
years from the date of grant.

 

(b)          Exercise Price. Each Option Agreement shall specify the exercise
price per share, as determined by the Administrator at the time the Option is
granted, which exercise price shall in no event be less than the Fair Market
Value per share on the date of grant.

 

(c)          Vesting. Each Option Agreement shall specify when it is
exercisable. The total number of Shares subject to an Option may, but need not,
be allotted in periodic installments (which may, but need not, be equal). An
Option Agreement may provide that from time to time during each of such
installment periods, the Option may become exercisable (“vest”) with respect to
some or all of the shares allotted to that period, and may be exercised with
respect to some or all of the shares allotted to such period or any prior period
as to which the Option shall have become vested but shall not have been fully
exercised. An Option may be subject to such other terms and conditions on the
time or times when it may be exercised (which may be based on performance or
other criteria) as the Administrator deems appropriate.

 

(d)          Company’s Repurchase Right on Option Shares. Each Option Agreement
may, but is not required to, include provisions whereby the Company shall have
the right to repurchase any and all shares acquired by an Optionee on exercise
of any Option granted under the Plan, at such price and on such other terms and
conditions as the Administrator may approve and as may be set forth in the
Option Agreement. Such right shall be exercisable by the Company after
termination of an Optionee’s Continuous Status as an Employee, Director or
Consultant, whenever such termination may occur and whether such termination is
voluntary or involuntary, with cause or without cause, without regard to the
reason therefor, if any.

 

(e)          Substitute Awards. Notwithstanding the foregoing provisions of this
Section 5 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the Shares subject to such Option may be less than the
Fair Market Value per share on the date of grant; provided that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

 

 11 

 

  

6.TERMS AND CONDITIONS OF WARRANTS.

 

Each Warrant granted shall be evidenced by a Warrant Agreement in substantially
the form as may be approved by the Administrator. Each Warrant Agreement shall
include the following terms and conditions and such other terms and conditions
as the Administrator may deem appropriate:

 

(a)          Warrant Term. Each Warrant Agreement shall specify the term for
which the Warrant thereunder is granted and shall provide that such Warrant
shall expire at the end of such term. The Administrator may extend such term;
provided that the term of any Warrant, including any such extensions, shall not
exceed ten years from the date of grant.

 

(b)          Exercise Price. Each Warrant Agreement shall specify the purchase
price per share, as determined by the Administrator at the time the Warrant is
granted, which purchase price shall in no event be less than the Fair Market
Value per share on the date of grant.

 

(c)          Vesting. Each Warrant Agreement shall specify when it is
exercisable. The total number of Shares subject to a Warrant may, but need not,
be allotted in periodic installments (which may, but need not, be equal). A
Warrant Agreement may provide that from time to time during each of such
installment periods, the Warrant may become exercisable (“vest”) with respect to
some or all of the shares allotted to that period, and may be exercised with
respect to some or all of the shares allotted to such period or any prior period
as to which the Warrant shall have become vested but shall not have been fully
exercised. A Warrant may be subject to such other terms and conditions on the
time or times when it may be exercised (which may be based on performance or
other criteria) as the Administrator deems appropriate.

 

(d)          Company’s Repurchase Right on Warrant Shares. Each Warrant
Agreement may, but is not required to, include provisions whereby the Company
shall have the right to repurchase any and all shares acquired by a Participant
on exercise of any Warrant granted under the Plan, at such price and on such
other terms and conditions as the Administrator may approve and as may be set
forth in the Warrant Agreement. Such right shall be exercisable by the Company
after termination of a Participant’s Continuous Status as an Employee, Director
or Consultant, whenever such termination may occur and whether such termination
is voluntary or involuntary, with cause or without cause, without regard to the
reason therefor, if any.

 

(e)          Substitute Awards. Notwithstanding the foregoing provisions of this
Section 6 to the contrary, in the case of a Warrant that is a Substitute Award,
the price per share of the Shares subject to such Warrant may be less than the
Fair Market Value per share on the date of grant; provided that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
purchase price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate purchase
price of such shares.

 

 12 

 

  





7.terms and conditions of restricted stock awards.



 

(a)          Restricted Stock Award Agreement. Each Restricted Stock Award shall
be evidenced by a Restricted Stock Agreement in substantially the form as may be
approved by the Administrator. Each Restricted Stock Agreement shall be executed
by the Company and the Restricted Stock Participant to whom such Restricted
Stock Award has been granted, unless the Restricted Stock Agreement provides
otherwise; two or more Restricted Stock Awards granted to a single Restricted
Stock Participant may, however, be combined in a single Restricted Stock
Agreement. A Restricted Stock Agreement shall not be a precondition to the
granting of a Restricted Stock Award; no person shall have any rights under any
Restricted Stock Award, however, unless and until the Restricted Stock
Participant to whom the Restricted Stock Award shall have been granted (i) shall
have executed and delivered to the Company a Restricted Stock Agreement or other
instrument evidencing the Restricted Stock Award, unless such Restricted Stock
Agreement provides otherwise, (ii) has satisfied the applicable federal, state,
local and/or foreign income and employment withholding tax liability with
respect to the Shares which vest or become issuable under the Restricted Stock
Award, and (iii) has otherwise complied with the applicable terms and conditions
of the Restricted Stock Award.

 

(b)          Restricted Stock Awards Subject to Plan. All Restricted Stock
Awards under the Plan shall be subject to all the applicable provisions of the
Plan, including the following terms and conditions, and to such other terms and
conditions not inconsistent therewith, as the Administrator shall determine and
which are set forth in the applicable Restricted Stock Agreement.

 

(i)          The Restricted Stock subject to a Restricted Stock Award shall
entitle the Restricted Stock Participant to receive shares of Restricted Stock,
which vest over the Restriction Period. The Administrator shall have the
discretionary authority to authorize Restricted Stock Awards and determine the
restrictions or Restriction Period for each such Award. Such restrictions may
include, without limitation, restrictions concerning voting rights and
transferability and such restrictions may lapse separately or in combination at
such times and pursuant to such circumstances or based on such criteria as
selected by the Administrator, including, without limitation, criteria based on
the Participant’s duration of employment, directorship or consultancy with the
Company, the Performance Criteria, Company performance, individual performance
or other criteria selected by the Administrator. By action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of the
applicable Program or Award Agreement. Restricted Stock may not be sold or
encumbered until all restrictions are terminated or expire.

 

(ii)         Subject to the terms and restrictions of this Section 7 or the
applicable Restricted Stock Agreement or as otherwise determined by the
Administrator, upon delivery of Restricted Stock to a Restricted Stock
Participant, or upon creation of a book entry evidencing a Restricted Stock
Participant’s ownership of shares of Restricted Stock, pursuant to Section 7(e),
the Restricted Stock Participant shall have all of the rights of a stockholder
with respect to such shares.

 

 13 

 

  

(c)          Cash Payment. The Administrator shall establish the purchase price,
if any, and form of payment for Restricted Stock; provided, however, that if a
purchase price is charged, such purchase price shall be no less than the par
value, if any, of the Shares to be purchased, unless otherwise permitted by
Applicable Law. In all cases, legal consideration shall be required for each
issuance of Restricted Stock.

 

(d)          Forfeiture of Restricted Stock. If, during the Restriction Period,
the Restricted Stock Participant’s Continuous Status as an Employee, Director or
Consultant terminates for any reason, all of such Restricted Stock Participant’s
shares of Restricted Stock as to which the Restriction Period has not yet
expired shall be forfeited and revert to the Plan, unless the Administrator has
provided otherwise in the Restricted Stock Agreement or in an employment or
consulting agreement with the Restricted Stock Participant, or the
Administrator, in its discretion, otherwise determines to waive such forfeiture.
If a price was paid by the Participant for the Restricted Stock, if the
Restricted Stock Participant’s Continuous Status as an Employee, Director or
Consultant terminates for any reason during the applicable restriction period,
the Company shall have the right to repurchase from the Participant the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Participant for such Restricted Stock or such other amount
as may be specified in the applicable Program or Award Agreement.
Notwithstanding the foregoing, the Administrator, in its sole discretion, may
provide that upon certain events, including a Change in Control, the
Participant’s death, retirement or disability or any other specified termination
of Continuous Status as an Employee, Director or Consultant or any other event,
the Participant’s rights in unvested Restricted Stock shall not lapse, such
Restricted Stock shall vest and, if applicable, the Company shall not have a
right of repurchase.

 

(e)          Receipt of Stock Certificates. Each Restricted Stock Participant
who receives a Restricted Stock Award shall be issued one or more stock
certificates in respect of such shares of Restricted Stock. Any such stock
certificates for shares of Restricted Stock shall be registered in the name of
the Restricted Stock Participant but shall be appropriately legended and
returned to the Company or its agent by the recipient, together with a stock
power or other appropriate instrument of transfer, endorsed in blank by the
recipient. Notwithstanding anything in the foregoing to the contrary, in lieu of
the issuance of certificates for any shares of Restricted Stock during the
applicable Restriction Period, a “book entry” (i.e., a computerized or manual
entry) may be made in the records of the Company, or its designated agent, as
the Administrator, in its discretion, may deem appropriate, to evidence the
ownership of such shares of Restricted Stock in the name of the applicable
Restricted Stock Participant. Such records of the Company or such agent shall,
absent manifest error, be binding on all Restricted Stock Participants
hereunder. The holding of shares of Restricted Stock by the Company or its
agent, or the use of book entries to evidence the ownership of shares of
Restricted Stock, in accordance with this Section 7(e), shall not affect the
rights of Restricted Stock Participants as owners of their shares of Restricted
Stock, nor affect the Restriction Period applicable to such shares under the
Plan or the Restricted Stock Agreement.

 

(f)          Dividends. A Restricted Stock Participant who holds outstanding
shares of Restricted Stock shall not be entitled to any dividends paid thereon,
other than dividends in the form of the Company’s stock. In addition, with
respect to a share of Restricted Stock with performance-based vesting, dividends
which are paid prior to vesting shall only be paid out to the Restricted Stock
Participant to the extent that the performance-based vesting conditions are
subsequently satisfied and the share of Restricted Stock vests.

 

 14 

 

  

(g)          Expiration of Restriction Period. Upon a Restricted Stock
Participant’s shares of Restricted Stock becoming free of the foregoing
restrictions, the Company shall, subject to Sections 9(j), 9(k) and 9(m),
deliver stock certificates evidencing such Stock to such Restricted Stock
Participant. Such certificates shall be freely transferable, subject to any
market black-out periods which may be imposed by the Company from time to time
or insider trading policies to which the Restricted Stock Participant may at the
time be subject.

 

(h)          Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service along with proof of the timely filing thereof with the Internal Revenue
Service.

 

(i)          Substitution of Restricted Stock Awards. The Administrator may
accept the surrender of outstanding shares of Restricted Stock (to the extent
that the Restriction Period or other restrictions applicable to such shares have
not yet lapsed) and grant new Restricted Stock Awards in substitution for such
Restricted Stock.

 





8.terms and conditions of restricted stock UNIT awards.



 

(a)          Restricted Stock Unit Award Agreement. Each Restricted Stock Unit
Award shall be evidenced by a Restricted Stock Unit Agreement in substantially
the form or forms as may be approved by the Administrator. Each Restricted Stock
Unit Agreement shall be executed by the Company and the Restricted Stock Unit
Participant to whom such Restricted Stock Unit Award has been granted, unless
the Restricted Stock Unit Agreement provides otherwise; two or more Restricted
Stock Unit Awards granted to a single Restricted Stock Unit Participant may,
however, be combined in a single Restricted Stock Unit Agreement. A Restricted
Stock Unit Agreement shall not be a precondition to the granting of a Restricted
Stock Unit Award; however, no person shall be entitled to receive any Shares
pursuant to a Restricted Stock Unit Award unless and until the Restricted Stock
Unit Participant to whom the Restricted Stock Unit Award shall have been granted
(i) shall have executed and delivered to the Company a Restricted Stock Unit
Agreement or other instrument evidencing the Restricted Stock Unit Award, unless
such Restricted Stock Unit Agreement provides otherwise, (ii) has satisfied the
applicable federal, state, local and/or foreign income and employment
withholding tax liability with respect to the Shares which vest or become
issuable under the Restricted Stock Unit Award and (iii) has otherwise complied
with all the other applicable terms and conditions of the Restricted Stock Unit
Award.

 

(b)          Restricted Stock Unit Awards Subject to Plan. All Restricted Stock
Unit Awards under the Plan shall be subject to all the applicable provisions of
the Plan, including the following terms and conditions, and to such other terms
and conditions not inconsistent therewith, as the Administrator shall determine
and which are set forth in the applicable Restricted Stock Unit Agreement.

 

 15 

 

  

(i)          The Restricted Stock Units subject to a Restricted Stock Unit Award
shall entitle the Restricted Stock Unit Participant to receive the Shares
underlying those Restricted Stock Units upon the attainment of designated
performance goals, including but not limited to one or more Performance
Criteria, Company performance, individual performance, the satisfaction of
specified employment or service requirements, upon the expiration of a
designated time period following the attainment of such goals or the
satisfaction of the applicable service period or other specific criteria, in
each case on a specified date or dates or over any period or periods, as
determined by the Administrator. The Administrator may alternatively provide the
Restricted Stock Unit Participant with the right to elect the issue date or
dates for the Shares which vest under his or her Restricted Stock Unit Award.
The issuance of vested shares under the Restricted Stock Unit Award may be
deferred to a date following the termination of the Restricted Stock Unit
Participant’s employment or service with the Company and its Subsidiaries.

 

(ii)         At the time of grant, the Administrator shall specify the maturity
date applicable to each grant of Restricted Stock Units, which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the Participant (if permitted by the applicable Award Agreement);
provided that, except as otherwise determined by the Administrator, set forth in
any applicable Award Agreement, and subject to compliance with Section 409A of
the Code, in no event shall the maturity date relating to each Restricted Stock
Unit occur following the later of (a) the 15th day of the third month following
the end of calendar year in which the applicable portion of the Restricted Stock
Unit vests; or (b) the 15th day of the third month following the end of the
Company’s fiscal year in which the applicable portion of the Restricted Stock
Unit vests. On the maturity date, the Company shall, subject to Section 9(j)(v),
transfer to the Participant one unrestricted, fully transferable Share for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited, or in the sole discretion of the Administrator, an amount in cash
equal to the Fair Market Value of such Shares on the maturity date or a
combination of cash and Common Stock as determined by the Administrator.

 

(iii)        The Restricted Stock Unit Participant shall not have any
stockholder rights with respect to the Shares subject to his or her Restricted
Stock Unit Award until that Award vests and the Shares are actually issued
thereunder. However, Dividend Equivalents with respect to a Restricted Stock
Unit award may, in the sole discretion of the Administrator, be paid or
credited, either in cash or in actual or phantom Shares, on one or more
outstanding Restricted Stock Units, subject to such terms and conditions as the
Administrator may deem appropriate; provided, however, that Dividend Equivalents
with respect to a Restricted Stock Unit award with performance-based vesting
that are based on dividends paid prior to the vesting of such Restricted Stock
Unit award shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and such
Restricted Stock Unit award vests.

 

(iv)        An outstanding Restricted Stock Unit Award shall automatically
terminate, and no Shares shall actually be issued in satisfaction of that Award,
if the performance goals or service requirements established for such Award are
not attained or satisfied. The Administrator, however, shall have the
discretionary authority to issue vested Shares under one or more outstanding
Restricted Stock Unit Awards as to which the designated performance goals or
service requirements have not been attained or satisfied, subject to the
requirements of Section 162(m) of the Code as to an Award that is intended to
qualify as Performance-Based Compensation.

 

(v)         Service requirements for the vesting of Restricted Stock Unit Awards
may include service as an Employee, Consultant or Non-Employee Director.

 

 16 

 

  

(c)          No Cash Payment. Restricted Stock Unit Awards shall not require any
cash payment from the Restricted Stock Unit Participant to whom such Restricted
Stock Unit Award is made, either at the time such Award is made or at the time
any Shares become issuable under that Award. However, the issuance of such
shares shall be subject to the Restricted Stock Unit Participant’s satisfaction
of all applicable federal, state, local and/or foreign income and employment
withholding taxes.

 

(d)          Forfeiture of Restricted Stock Units. If the Restricted Stock Unit
Participant’s Continuous Status as an Employee, Director or Consultant
terminates for any reason, all of the Restricted Stock Units subject to his or
her outstanding Restricted Stock Unit Awards shall, to the extent not vested at
that time, be forfeited, and no Shares shall be issued pursuant to those
forfeited Restricted Stock Units, unless the Administrator has provided in the
Restricted Stock Unit Agreement or in an employment or consulting agreement with
the Restricted Stock Unit Participant that no such forfeiture shall occur, or
the Administrator, in its sole discretion, otherwise determines to waive such
forfeiture.

 

(e)          Issuance of Stock Certificates. Each Restricted Stock Unit
Participant who becomes entitled to an issuance of Shares following the vesting
of his or her Restricted Stock Unit Award shall, subject to Sections 9(j), 9(k)
and 9(m), be issued one or more stock certificates for those shares. Subject to
such Sections 9(j), 9(k) and 9(m), each such stock certificate shall be
registered in the name of the Restricted Stock Unit Participant and shall be
freely transferable, subject to any market black-out periods which may be
imposed by the Company from time to time or insider trading policies to which
the Restricted Stock Unit Participant may at the time be subject.

 

(f)          No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Participant of Restricted Stock Units shall possess no
incidents of ownership with respect to the Shares represented by such Restricted
Stock Units, unless and until such Shares are transferred to the Participant
pursuant to the terms of this Plan and the Award Agreement.

 



9.GRANTING OF AWARDS AND CONDITIONS ON EXERCISE OF OPTIONS and warrants AND
ISSUANCE OF SHARES.



 

(a)          Participation. The Administrator may, from time to time, select
from among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. Except as provided in Section
9(f) regarding the grant of Awards pursuant to the Non-Employee Director Equity
Compensation Policy, no Eligible Individual shall have any right to be granted
an Award pursuant to the Plan.

 

(b)          Award Agreement. Each Award shall be evidenced by an Award
Agreement that sets forth the terms, conditions and limitations for such Award,
which may include the term of the Award, the provisions applicable in the event
of the Participant’s termination of Continuous Status as an Employee, Director
or Consultant, and the Company’s authority to unilaterally or bilaterally amend,
modify, suspend, cancel or rescind an Award. Award Agreements evidencing Awards
intended to qualify as Performance-Based Compensation shall contain such terms
and conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code.

 

 17 

 

  

(c)          Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

 

(d)          At-Will Employment; Voluntary Participation. Neither this Plan nor
any Awards shall confer on any Participant or other person: (i) any rights or
claims under the Plan except in accordance with the provisions of the Plan and
the applicable Program or Award Agreement; (ii) any right with respect to
continuation of employment by the Company or any Subsidiary or engagement as a
Consultant or Director, nor shall they interfere in any way with the right of
the Company or any Subsidiary that employs or engages a Participant to terminate
that person’s employment or engagement at any time with or without cause; (iii)
any right to be selected to participate in the Plan or to be granted an Award;
or (iv) any right to receive any bonus, whether payable in cash or in Stock, or
in any combination thereof, from the Company or its subsidiaries, nor be
construed as limiting in any way the right of the Company or its subsidiaries to
determine, in its sole discretion, whether or not it shall pay any employee or
consultant bonus, and, if so paid, the amount thereof and the manner of such
payment.

 

(e)          Foreign Holders. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and its Subsidiaries operate or have Employees,
Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 3(a) and 3(b); and (e) take any action, before or after an Award is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals or listing requirements of
any such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate Applicable Law. For purposes of the Plan, all
references to foreign laws, rules, regulations or taxes shall be references to
the laws, rules, regulations and taxes of any applicable jurisdiction other than
the United States or a political subdivision thereof.

 

(f)          Non-Employee Director Awards. The Administrator, in its sole
discretion, may provide that Awards granted to Non-Employee Directors shall be
granted pursuant to a written nondiscretionary formula established by the
Administrator (the “Non-Employee Director Equity Compensation Policy”), subject
to the limitations of the Plan. The Non-Employee Director Equity Compensation
Policy shall set forth the type of Award(s) to be granted to Non-Employee
Directors, the number of Shares to be subject to Non-Employee Director Awards,
the conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Administrator
shall determine in its sole discretion. The Non-Employee Director Equity
Compensation Policy may be modified by the Administrator from time to time in
its sole discretion.

 

 18 

 

  

(g)          Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan
may, in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.

 

(h)          Payment. The Administrator shall determine the methods by which
payments by any Participant with respect to any Awards granted under the Plan
shall be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such period
of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Participant has placed a market sell order with a
broker acceptable to the Company with respect to Shares then issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) other
form of legal consideration acceptable to the Administrator in its sole
discretion. The Administrator shall also determine the methods by which Shares
shall be delivered or deemed to be delivered to Participants. Notwithstanding
any other provision of the Plan to the contrary, no Participant who is a
Director or an “executive officer” of the Company within the meaning of Section
13(k) of the Exchange Act shall be permitted to make payment with respect to any
Awards granted under the Plan, or continue any extension of credit with respect
to such payment, with a loan from the Company or a loan arranged by the Company
in violation of Section 13(k) of the Exchange Act.

 

(i)Transferability of Awards.

 

(i)Except as otherwise provided in Section 9(i)(ii) and 9(i)(iii):

 

(A)         No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the Shares underlying such
Award have been issued, and all restrictions applicable to such Shares have
lapsed;

 

(B)         No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or the Participant’s successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by Section 9(i)(i)(A); and

 

 19 

 

  

(C)         During the lifetime of the Participant, only the Participant may
exercise an Award (or any portion thereof) granted to such Participant under the
Plan, unless it has been disposed of pursuant to a DRO; after the death of the
Participant, any exercisable portion of an Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Program or
Award Agreement, be exercised by the Participant’s personal representative or by
any person empowered to do so under the deceased Participant’s will or under the
then-applicable laws of descent and distribution.

 

(ii)         Notwithstanding Section 9(i)(i), the Administrator, in its sole
discretion, may determine to permit a Participant to transfer an Award to any
one or more Permitted Transferees, subject to the following terms and
conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than by will or the
laws of descent and distribution or pursuant to a DRO; (ii) an Award transferred
to a Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Participant (other than
the ability to further transfer the Award); (iii) the Participant and the
Permitted Transferee shall execute any and all documents requested by the
Administrator, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under Applicable Law and (C) evidence the transfer
and (iv) any transfer of an Award to a Permitted Transferee shall be without
consideration, except as required by Applicable Law.

 

(iii)        Notwithstanding Section 9(i)(i), a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Participant, except to the extent the Plan, the
Program and the Award Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If the
Participant is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a community property state, a designation of
a person other than the Participant’s spouse or domestic partner, as applicable,
as the Participant’s beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse or domestic partner.
If no beneficiary has been designated or survives the Participant, payment shall
be made to the person entitled thereto pursuant to the Participant’s will or the
laws of descent and distribution. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant at any time; provided
that the change or revocation is filed with the Administrator prior to the
Participant’s death.

 

(j)Conditions to Issuance of Shares.

 

(i)          Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Participant make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.

 

 20 

 

  

(ii)         All share certificates delivered pursuant to the Plan and all
Shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.

 

(iii)        The Administrator shall have the right to require any Participant
to comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

 

(iv)        No fractional Shares shall be issued and the Administrator, in its
sole discretion, shall determine whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding down.

 

(v)         Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company shall
not deliver to any Participant certificates evidencing Shares issued in
connection with any Award and instead such Shares shall be recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator).

 

(k)          Forfeiture and Claw-Back Provisions. Pursuant to its general
authority to determine the terms and conditions applicable to Awards under the
Plan, the Administrator shall have the right to provide, in an Award Agreement
or otherwise, or to require a Participant to agree by separate written or
electronic instrument, that:

 

(i)          Any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any Shares underlying the Award, shall
be paid to the Company, and (ii) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (x) a
termination of Continuous Status as an Employee, Director or Consultant occurs
prior to a specified date, or within a specified time period following receipt
or exercise of the Award, or (y) the Participant at any time, or during a
specified time period, engages in any activity in competition with the Company,
or which is inimical, contrary or harmful to the interests of the Company, as
further defined by the Administrator or (z) the Participant incurs a termination
of Continuous Status as an Employee, Director or Consultant for “cause” (as such
term is defined in the sole discretion of the Administrator, or as set forth in
a written agreement relating to such Award between the Company and the
Participant); and

 

(ii)         All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any Shares underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of Applicable Law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.

 

 21 

 

  

(l)          Prohibition on Repricing. Subject to Section 12, the Administrator
shall not, without the approval of the stockholders of the Company, (i)
authorize the amendment of any outstanding Option or Warrant to reduce its
exercise or purchase price per share, or (ii) cancel any Option or Warrant in
exchange for cash or another Award when the Option or Warrant exercise or
purchase price per share exceeds the Fair Market Value of the underlying Shares.
Subject to Section 12, the Administrator shall have the authority, without the
approval of the stockholders of the Company, to amend any outstanding Award to
increase the exercise or purchase price per share or to cancel and replace an
Award with the grant of an Award having an exercise or purchase price per share
that is greater than or equal to the price per share of the original Award.
Furthermore, for purposes of this Section 9(l), except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise or purchase price per share of outstanding Options or
Warrants or cancel outstanding Options or Warrants in exchange for cash, other
Awards, Options or Warrants with an exercise or purchase price per share that is
less than the exercise or purchase price per share of the original Options or
Warrants without the approval of the stockholders of the Company.

 

(m)          Investment Representations. The Company may require any
Participant, or any person to whom an Award is transferred, as a condition of
exercising such Award, to (A) give written assurances satisfactory to the
Company as to such person’s knowledge and experience in financial and business
matters or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters,
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Option or
Warrant or receiving such Stock, and (B) to give written assurances satisfactory
to the Company stating that such person is acquiring the Stock for such person’s
own account and not with any present intention of selling or otherwise
distributing the Stock. The foregoing requirements, and any assurances given
pursuant to such requirements, shall not apply if (1) the issuance of the Stock
has been registered under a then currently effective registration statement
under the Securities Act, or (2) counsel for the Company determines as to any
particular requirement that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, with
the advice of its counsel, place such legends on stock certificates issued under
the Plan as the Company deems necessary or appropriate to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Stock.

 



10.Provisions applicable to awards intended to qualify as performance-based
compensation.



 

(a)          Purpose. The Committee, in its sole discretion, may determine at
the time an Award is granted or at any time thereafter whether such Award is
intended to qualify as Performance-Based Compensation. If the Committee, in its
sole discretion, decides to grant such an Award to an Eligible Individual that
is intended to qualify as Performance-Based Compensation (other than an Option
or Warrant), then the provisions of this Section 10 shall control over any
contrary provision contained in the Plan. The Administrator, in its sole
discretion, may grant Awards to other Eligible Individuals that are based on
Performance Criteria or Performance Goals or any such other criteria and goals
as the Administrator shall establish, but that do not satisfy the requirements
of this Section 10 and that are not intended to qualify as Performance-Based
Compensation. Unless otherwise specified by the Committee at the time of grant,
the Performance Criteria with respect to an Award intended to be
Performance-Based Compensation payable to a Covered Employee shall be determined
on the basis of Applicable Accounting Standards.

 

 22 

 

  

(b)          Applicability. The grant of an Award to an Eligible Individual for
a particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.

 

(c)          Types of Awards. Notwithstanding anything in the Plan to the
contrary, the Committee may grant any Award to an Eligible Individual intended
to qualify as Performance-Based Compensation, including, without limitation,
Restricted Stock the restrictions with respect to which lapse upon the
attainment of specified Performance Goals, Restricted Stock Units that vest and
become payable upon the attainment of specified Performance Goals and any
Performance Awards described in Section 11 that vest or become exercisable or
payable upon the attainment of one or more specified Performance Goals.

 

(d)          Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted to one or more Eligible Individuals which is
intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m) of the Code), the Committee shall, in writing, (a) designate one
or more Eligible Individuals, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period based on
the Performance Criteria, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the completion of each Performance Period, the Committee shall certify
in writing whether and the extent to which the applicable Performance Goals have
been achieved for such Performance Period. In determining the amount earned
under such Awards, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant, including
the assessment of individual or corporate performance for the Performance
Period.

 

(e)          Payment of Performance-Based Awards. Unless otherwise provided in
the applicable Program or Award Agreement and only to the extent otherwise
permitted by Section 162(m) of the Code, as to an Award that is intended to
qualify as Performance-Based Compensation, the Participant must be employed by
the Company or a Subsidiary throughout the Performance Period. Unless otherwise
provided in the applicable Performance Goals, Program or Award Agreement, a
Participant shall be eligible to receive payment pursuant to such Awards for a
Performance Period only if and to the extent the Performance Goals for such
period are achieved.

 

 23 

 

  

(f)           Additional Limitations. Notwithstanding any other provision of the
Plan and except as otherwise determined by the Administrator, any Award which is
granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable Program and Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements.

 



11.award of performance awards, dividend equivalents, stock payments.



 

(a)Performance Awards.

 

(i)          The Administrator is authorized to grant Performance Awards,
including Awards of Performance Stock Units, to any Eligible Individual and to
determine whether such Performance Awards shall be Performance-Based
Compensation. The value of Performance Awards, including Performance Stock
Units, may be linked to any one or more of the Performance Criteria or other
specific criteria determined by the Administrator, in each case on a specified
date or dates or over any period or periods and in such amounts as may be
determined by the Administrator. Performance Awards, including Performance Stock
Unit awards may be paid in cash, Shares, or a combination of cash and Shares, as
determined by the Administrator.

 

(ii)         Without limiting Section 11(a)(i), the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator. Any such bonuses paid to a Participant which
are intended to be Performance-Based Compensation shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Section 10.

 

(b)Dividend Equivalents.

 

(i)          Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates with respect to dividends with record dates that occur during the period
between the date an Award is granted to a Participant and the date such Award
vests, is exercised, is distributed or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator. In
addition, Dividend Equivalents with respect to an Award with performance-based
vesting that are based on dividends paid prior to the vesting of such Award
shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests.

 

(ii)         Notwithstanding the foregoing, no Dividend Equivalents shall be
payable with respect to Options or Warrants.

 

 24 

 

  

(c)          Stock Payments. The Administrator is authorized to make Stock
Payments to any Eligible Individual. The number or value of Shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more Performance Criteria or any other specific criteria, including service to
the Company or any Subsidiary, determined by the Administrator. Shares
underlying a Stock Payment which is subject to a vesting schedule or other
conditions or criteria set by the Administrator shall not be issued until those
conditions have been satisfied. Unless otherwise provided by the Administrator,
a Participant of a Stock Payment shall have no rights as a Company stockholder
with respect to such Stock Payment until such time as the Stock Payment has
vested and the Shares underlying the Award have been issued to the Participant.
Stock Payments may, but are not required to, be made in lieu of base salary,
bonus, fees or other cash compensation otherwise payable to such Eligible
Individual.

 

(d)          Term. The term of a Performance Award, Dividend Equivalent award
and/or a Stock Payment award shall be established by the Administrator in its
sole discretion.

 

(e)          Purchase Price. The Administrator may establish the purchase price
of a Performance Award or Shares distributed as a Stock Payment award; provided,
however, that value of the consideration shall not be less than the par value of
a Share, unless otherwise permitted by Applicable Law.

 

(f)           Termination of Continuous Status as an Employee, Director or
Consultant. A Performance Award, Stock Payment award and/or a Dividend
Equivalent award is distributable only while the Participant is an Employee,
Director or Consultant, as applicable. The Administrator, however, in its sole
discretion, may provide that the Performance Award, Dividend Equivalent award
and/or Stock Payment award may be distributed subsequent to a termination of
Continuous Status as an Employee, Director or Consultant in certain events,
including a Change in Control, the Participant’s death, retirement or disability
or any other specified termination of Continuous Status as an Employee, Director
or Consultant.

 

12.ADJUSTMENTS ON CERTAIN EVENTS.

 

(a)          In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares of the Company’s stock or the share price of the Company’s
stock other than an Equity Restructuring, the Administrator may make equitable
adjustments, if any, to reflect such change with respect to: (i) the aggregate
number and kind of Shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Sections 3(a) and 3(b) on the
maximum number and kind of Shares which may be issued under the Plan, and
adjustments of the Award Limit); (ii) the number and kind of Shares (or other
securities or property) subject to outstanding Awards; (iii) the number and kind
of Shares (or other securities or property) that may be issued by a single
officer under the Plan; (iv) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (v) the grant or exercise price per share for any
outstanding Awards under the Plan. Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.

 

 25 

 

  

(b)          In the event of any transaction or event described in Section 12(a)
or any unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in Applicable Law or accounting principles, the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken prior to
the occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:

 

(i)          To provide for either (A) termination of any such Award in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 12 the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Administrator, in its sole
discretion, having an aggregate value not exceeding the amount that could have
been attained upon the exercise of such Award or realization of the
Participant’s rights had such Award been currently exercisable or payable or
fully vested;

 

(ii)         To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(iii)        To make adjustments in the number and type of Shares of the
Company’s stock (or other securities or property) subject to outstanding Awards,
and in the number and kind of outstanding Restricted Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards and Awards which may be granted in the future;

 

(iv)        To provide that such Award shall be exercisable or payable or fully
vested with respect to all Shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Program or Award Agreement; and

 

(v)         To provide that the Award cannot vest, be exercised or become
payable after such event.

 

(c)          In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 12(a) and 12(b):

 

(i)          The number and type of securities subject to each outstanding Award
and the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

 

(ii)         The Administrator shall make such equitable adjustments, if any, as
the Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in Sections 3(a) and 3(b) on the maximum number and kind of
Shares which may be issued under the Plan, and adjustments of the Award Limit).
The adjustments provided under this Section 12(c) shall be nondiscretionary and
shall be final and binding on the affected Participant and the Company.

 

 26 

 

  

(d)          The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

 

(e)          With respect to Awards which are granted to Covered Employees and
are intended to qualify as Performance-Based Compensation, no adjustment or
action described in this Section 12 or in any other provision of the Plan shall
be authorized to the extent that such adjustment or action would cause such
Award to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 12 or in any other provision of the Plan shall
be authorized to the extent that such adjustment or action would cause the Plan
to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment or
action shall be authorized to the extent such adjustment or action would result
in short-swing profits liability under Section 16 of the Exchange Act or violate
the exemptive conditions of Rule 16b-3 unless the Administrator determines that
the Award is not to comply with such exemptive conditions.

 

(f)           The existence of the Plan, the Program, the Award Agreement and
the Awards granted hereunder shall not affect or restrict in any way the right
or power of the Company or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

(g)          No action shall be taken under this Section 12 which shall cause an
Award to fail to be exempt from or comply with Section 409A of the Code or the
Treasury Regulations thereunder.

 

(h)          In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the Shares or the share price of the Common Stock
including any Equity Restructuring, for reasons of administrative convenience,
the Administrator, in its sole discretion, may refuse to permit the exercise of
any Award during a period of up to thirty (30) days prior to the consummation of
any such transaction.

 

(i)           No Effect on Powers of Board or Stockholders. The existence of the
Plan and any Awards granted hereunder shall not affect in any way the right or
power of the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the capital
structure or business of the Company or any of its subsidiaries, any merger or
consolidation of the Company or a subsidiary of the Company, any issue of debt,
preferred or prior preference stock ahead of or affecting Stock, the
authorization or issuance of additional Shares, the dissolution or liquidation
of the Company or its subsidiaries, any sale or transfer of all or part of its
assets or business or any other corporate act or proceeding.

 

 27 

 

  

(j)           Fractional Shares. All calculations under this Section 12 shall
be, in the case of exercise price, rounded up to the nearest cent or, in the
case of shares, rounded down to the nearest one-hundredth of a share, but in no
event shall the Company be obligated to issue any fractional share.

 

(k)          Uniformity of Actions Not Required. Any actions or determinations
by the Board under this Section 12 need not be uniform as to all outstanding
Awards, and need not treat all Participants identically.

 

13.TAX WITHHOLDING OBLIGATIONS.

 

(a)          Tax Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA, employment tax or other social
security contribution obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of the Plan. The
Administrator, in its sole discretion and in satisfaction of the foregoing
requirement, may withhold, or allow a Participant to elect to have the Company
withhold, Shares otherwise issuable under an Award (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares which have a fair market value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income. The Administrator shall determine the fair market
value of the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Warrant exercise involving the sale of Shares to pay the Option or Warrant
exercise price or any tax withholding obligation.

 

14.AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)          Amendment, Termination or Suspension of Plan. Except as otherwise
provided in this Section 14(a), the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
12, (i) increase the limits imposed in Section 3(a) on the maximum number of
Shares which may be issued under the Plan, (ii) reduce the price per share of
any outstanding Option or Warrant granted under the Plan or take any action
prohibited under Section 9(l), or (iii) cancel any Option or Warrant in exchange
for cash or another Award when the Option or Warrant price per share exceeds the
Fair Market Value of the underlying Shares. Except as provided in Section 9(k)
and Section 17(h), no amendment, suspension or termination of the Plan shall,
without the consent of the Participant, impair any rights or obligations under
any Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides.

 

(b)          Amendment of Awards. The Board may amend the terms of any Award
previously granted, including any Award Agreement, retroactively or
prospectively, but no such amendment shall materially impair the previously
accrued rights of any Participant with respect to any such Award without his or
her written consent.

 

 28 

 

  

15.COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT.

 

So long as a class of the Company’s equity securities is registered under
Section 12 of the Exchange Act, the Company intends that the Plan shall comply
in all respects with Rule 16b-3. If during such time any provision of this Plan
is found not to be in compliance with Rule 16b-3, that provision shall be deemed
to have been amended or deleted as and to the extent necessary to comply with
Rule 16b-3, and the remaining provisions of the Plan shall continue in full
force and effect without change. All transactions under the Plan during such
time shall be executed in accordance with the requirements of Section 16 of the
Exchange Act and the applicable regulations promulgated thereunder.

 



16.LIMITATION OF LIABILITY AND indemnification.



 

(a)          Contractual Liability Limitation. Any liability of the Company or
its subsidiaries to any Participant with respect to any Award shall be based
solely on contractual obligations created by the Plan and the Award Agreements
outstanding thereunder.

 

(b)          Indemnification. In addition to such other rights of
indemnification as they may have as Directors or officers, Directors and
officers to whom authority to act for the Board or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

 

17.MISCELLANEOUS

 

(a)          Approval of Plan by Stockholders. The Plan shall be submitted for
the approval of the Company’s stockholders within twelve (12) months after the
date of the Board’s initial adoption of the Plan. Awards may be granted or
awarded prior to such stockholder approval; provided that such Awards shall not
be exercisable, shall not vest and the restrictions thereon shall not lapse and
no Shares shall be issued pursuant thereto prior to the time when the Plan is
approved by the stockholders; and provided, further, that if such approval has
not been obtained at the end of said twelve (12) month period, all Awards
previously granted or awarded under the Plan shall thereupon be canceled and
become null and void.

 

(b)          No Stockholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record owner of
such Shares.

 

 29 

 

  

(c)          Paperless Administration. In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

 

(d)          Acceptance of Terms and Conditions of Plan. By accepting any
benefit under the Plan, each Participant and each person claiming under or
through such Participant shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Company, the Board or the
Committee, in any case in accordance with the terms and conditions of the Plan.

 

(e)          No Effect on Other Arrangements. Neither the adoption of the Plan
nor anything contained herein shall affect any other compensation or incentive
plans or arrangements of the Company or its subsidiaries, or prevent or limit
the right of the Company or any subsidiary to establish any other forms of
incentives or compensation for their Employees, Directors or Consultants or
grant or assume restricted stock or other rights otherwise than under the Plan.
Nothing in the Plan shall be construed to limit the right of the Company or any
Subsidiary: (a) to establish any other forms of incentives or compensation for
Employees, Directors or Consultants of the Company or any Subsidiary, or (b) to
grant or assume options or other rights or awards otherwise than under the Plan
in connection with any proper corporate purpose including without limitation,
the grant or assumption of options in connection with the acquisition by
purchase, lease, merger, consolidation or otherwise, of the business, stock or
assets of any corporation, partnership, limited liability company, firm or
association.

 

(f)           Compliance with Laws. The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of Shares and the payment of money
under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all Applicable Law (including but not limited to state, federal
and foreign securities law and margin requirements), and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all Applicable Law. To the
extent permitted by Applicable Law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to
Applicable Law.

 

(g)          Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to such
state’s conflict of law provisions, and, in any event, except as superseded by
applicable Federal law.

 

 30 

 

  

(h)          Section 409A. To the extent that the Administrator determines that
any Award granted under the Plan is subject to Section 409A of the Code, the
Program pursuant to which such Award is granted and the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code. To the extent applicable, the Plan, the Program and
any Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Program
and Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

 

(i)           No Rights to Awards. No Eligible Individual or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Administrator is obligated to treat Eligible Individuals,
Participants or any other persons uniformly.

 

(j)           Unfunded Status of Awards. The Plan is intended to be an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Program or Award Agreement shall give the Participant any rights that are
greater than those of a general creditor of the Company or any Subsidiary.

 

(k)          Relationship to other Benefits. No payment pursuant to the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

(l)           Expenses. The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries.

 

 31 

 